DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 6, 10, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 7,237,595 B2, hereinafter Beck, cited by applicant) in view of Spangler (US 2013/0177448 A1).
Re Claim 6. Beck teaches a casting arrangement, comprising: 
a ceramic core (Fig. 2, item 25) configured to form an interior of a airfoil of a gas turbine engine; and 
a plurality of film hole protrusions (item 19, A plurality of protrusions are required to form the disclosed through-holes. C1/L4-39-43) cantilevered from the ceramic core, each film hole protrusion configured to form a film cooling hole through the airfoil, wherein the plurality of film hole protrusions are positioned to form film cooling holes that define at least part of a film cooling arrangement in the airfoil (Fig. 1), wherein each film hole protrusion of the plurality of film hole protrusions comprises an end face (item 37) that is configured to rest on and be flush with an inner surface of a wax die;
a cylindrical portion (Fig. 2, item 34); and
a tapered portion (item 37) forming an obtuse angular interface with an end of the cylindrical portion, and wherein a profile defined by the plurality of end 11103544US02 (U421351USD)faces is configured to conform to a profile defined by the inner surface of the wax die so when the plurality of end faces rest flush against the inner surface the ceramic core is held in a fixed positional relationship with the wax die.  

Beck fails to specifically teach that a tapered portion forms an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion.

	The invention of Spangler encompasses core for a casting process. Spangler teaches a core (Fig. 2 & 3, item 60) and a plurality of film hole protrusions, each having a cylindrical portion (item 80); and a tapered portion (item 82) forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion (Fig. 2 & 3).
In view of Spangler, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Beck to have the tapered potion forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion; since Spangler teaches the advantage of doing it, which is to allow the cooling airflow to stay attached to the external surface of the part and provide a thin layer of cooling film (para. 43).

Since the casting arrangement of Beck in view of Spangler and the claimed apparatus are structurally indistinguishable, the casting arrangement of Beck in view of Spangler is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
 
In addition, a wax die is not a part of the claimed casting arrangement. Therefore, how the claimed protrusions interact with the wax die does not affect the patentability of the claimed casting arrangement.

Re Claim 10. The combination teaches wherein in each film hole protrusion the end face (Beck, Fig. 2, item 37 & Spangler, Fig. 2 & 3, item 82) is enlarged with respect to a remainder of the respective film hole protrusion.  

Re Claim 11. The combination teaches a ceramic shell (Beck, Fig. 2, item 28) bonded to the end faces.

Re Claim 13. A wax die is not a part of the claimed casting arrangement. Therefore, a shape or smoothness of the inner surface of the wax die does not affect the patentability of the claimed casting arrangement.

Re Claim 14. Beck teaches a casting arrangement, comprising: 
a ceramic core (Fig. 2, item 25) configured to form an interior of an airfoil; and 
film hole protrusions (item 19, A plurality of protrusions are required to form the disclosed through-holes. C1/L4-39-43) cantilevered from the ceramic core, wherein each film hole protrusion is configured to form a film cooling hole through the airfoil as part of a film cooling 
a cylindrical portion (Fig. 2, item 34); and
a tapered portion (item 37) forming an obtuse angular interface with an end of the cylindrical portion, and wherein a profile defined by the plurality of end faces is configured to conform to a profile defined by the inner surface of the wax die so when the plurality of end faces rest flush against the inner surface the ceramic core is held in a fixed positional relationship with the wax die.  

The invention of Spangler encompasses core for a casting process. Spangler teaches a core (Fig. 2 & 3, item 60) and a plurality of film hole protrusions, each having a cylindrical portion (item 80); and a tapered portion (item 82) forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion (Fig. 2 & 3).
In view of Spangler, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Beck to have the tapered potion forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion; since Spangler teaches the advantage of doing it, which is to allow the cooling airflow to stay attached to the external surface of the part and provide a thin layer of cooling film (para. 43).



In addition, a wax die is not a part of the claimed casting arrangement. Therefore, how the claimed protrusions interact with the wax die does not affect the patentability of the claimed casting arrangement.

Re Claim 16. A wax die is not a part of the claimed casting arrangement. Therefore, a shape or smoothness of the inner surface of the wax die does not affect the patentability of the claimed casting arrangement.

Re Claim 17. Beck teaches a casting arrangement, comprising: 
a ceramic core (Fig. 2, item 25) configured to form an interior of an airfoil; and 
a plurality of film hole protrusions (item 19, A plurality of protrusions are required to form the disclosed through-holes. C1/L4-39-43) cantilevered from the ceramic core, each film hole protrusion configured to form a film cooling hole through the airfoil, wherein the plurality of film hole protrusions are positioned to form film cooling holes that define at least part of a film cooling arrangement in the airfoil (Fig. 1) and each film hole protrusion comprises:
an end face (item 37) configured to rest on and be flush with a portion of an inner surface of a wax die;
a cylindrical portion (Fig. 2, item 34); and
a tapered portion (item 37) forming an obtuse angular interface with an end of the cylindrical portion, and wherein a profile defined by the plurality of end faces is configured to conform to a profile defined by the inner surface of the wax die.  

The invention of Spangler encompasses core for a casting process. Spangler teaches a core (Fig. 2 & 3, item 60) and a plurality of film hole protrusions, each having a cylindrical portion (item 80); and a tapered portion (item 82) forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion (Fig. 2 & 3).
In view of Spangler, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Beck to have the tapered potion forming an obtuse angular interface with an end of the cylindrical portion that entirely circumscribes the end of the cylindrical portion; since Spangler teaches the advantage of doing it, which is to allow the cooling airflow to stay attached to the external surface of the part and provide a thin layer of cooling film (para. 43).

Since the casting arrangement of Beck in view of Spangler and the claimed apparatus are structurally indistinguishable, the casting arrangement of Beck in view of Spangler is capable of performing all the claimed functions.

In addition, a wax die is not a part of the claimed casting arrangement. Therefore, how the claimed protrusions interact with the wax die does not affect the patentability of the claimed casting arrangement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Spangler addresses the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/11/2021